 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    JEMIMA ORTIZ,

 9                                   Plaintiff,             CASE NO. C19-0984-RAJ

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    SAFEWAY, INC.,                                        PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 4) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

18   a copy of this Order to plaintiff and to the assigned District Judge.

19          DATED this 26th day of July, 2019.

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
